DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 04/14/2020, 09/01/2021, 10/14/2021.  An initialed copy is attached to this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,663,706. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations in . 
Application 16/847,774
PG PUB 2020/0241265
U.S. Patent No. 10,663,706
Claim 1
A zoom optical system, comprising: 

a first lens group comprising 

a negative refractive power; 

a second lens group comprising a positive refractive power; and 

a third lens group comprising a positive refractive power, 

wherein the first to third lens groups are sequentially disposed from an object side toward an imaging plane, 

upon zooming from a wide-angle position to a telephoto position, a gap between the first and second lens groups is decreased, 

a gap between the second and third lens groups is adjustable, the first lens group comprises a first lens and a second lens, 

the second lens group comprises a third lens, a fourth lens, and a fifth lens, and the third group comprises a sixth lens, and 


1.9 ≤ |fG1/fw| ≤ 3.0, 4.0 < ft/fw < 7.0, and 1.61 < n4 < 1.68, 

where fw is an overall focal length of the zoom optical system in the wide-angle position, fG1 is a synthesized focal length of the first lens group, ft is an overall focal length of the zoom optical system in the telephoto position, and n4 is a refractive index of the fourth lens.
Claim 1
A zoom optical system, comprising: 

a first lens group comprising 

a negative refractive power; 

a second lens group comprising a positive refractive power; and 

a third lens group comprising a positive refractive power, 

wherein the first to third lens groups are sequentially disposed from an object side toward an imaging plane, 

upon zooming from a wide-angle position to a telephoto position, a gap between the first and second lens groups is decreased, 

a gap between the second and third lens groups is adjustable, the first lens group comprises a first lens and a second lens, 

the second lens group comprises a third lens having a convex image-side surface, a fourth lens, and a fifth lens, and the third group comprises a sixth lens having a convex object-side surface, and 

1.9 ≤ |fG1/fw| ≤ 3.0, 4.0 < ft/fw < 7.0, and 1.61 < n4 < 1.68, 

where fw is an overall focal length of the zoom optical system in the wide-angle position, fG1 is a synthesized focal length of the first lens group, ft is an overall focal length of the zoom optical system in the 

Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18
Claim 19:
A zoom optical system, comprising: 

a first lens comprising a negative refractive power; a second lens comprising a positive refractive power; a third lens comprising a positive refractive power; 

a fourth lens comprising a negative refractive power; a fifth lens comprising a positive refractive power; and a sixth lens comprising a positive refractive power and an object-side surface thereof being convex, wherein the first to sixth lenses are sequentially disposed from an object side toward an imaging plane, and positions of the first to fifth lenses with respect to the imaging plane are adjustable.
Claim 19:
A zoom optical system, comprising: 

a first lens comprising a negative refractive power; a second lens comprising a positive refractive power; a third lens comprising a positive refractive power and a convex image-side surface; 

a fourth lens comprising a negative refractive power; a fifth lens comprising a positive refractive power; and a sixth lens comprising a positive refractive power and an object-side surface thereof being convex, wherein the first to sixth lenses are sequentially disposed from an object side toward an imaging plane, and positions of the first to fifth lenses with respect to the imaging plane are adjustable.



Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,394,006. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations in . 
Application 16/847,774
PG PUB 2020/0241265
U.S. Patent No. 10,394,006
Claim 1
A zoom optical system, comprising: 

a first lens group comprising 

a negative refractive power; 

a second lens group comprising a positive refractive power; and 

a third lens group comprising a positive refractive power, 

wherein the first to third lens groups are sequentially disposed from an object side toward an imaging plane, 

upon zooming from a wide-angle position to a telephoto position, a gap between the first and second lens groups is decreased, 

a gap between the second and third lens groups is adjustable, the first lens group comprises a first lens and a second lens, 

the second lens group comprises a third lens, a fourth lens, and a fifth lens, and the third group comprises a sixth lens, and 

1.9 ≤ |fG1/fw| ≤ 3.0, 4.0 < ft/fw < 7.0, and 1.61 < n4 < 1.68, 

where fw is an overall focal length of the zoom optical system in the wide-angle position, fG1 is a synthesized focal length of the first lens group, ft is an overall focal length of the zoom optical system in the telephoto position, and n4 is a refractive index of the fourth lens.
Claim 1
A zoom optical system, comprising: 

a first lens group comprising 

a negative refractive power; 

a second lens group comprising a positive refractive power; and 

a third lens group comprising a positive refractive power, 

wherein the first to third lens groups are sequentially disposed from an object side toward an imaging plane, 

upon zooming from a wide-angle position to a telephoto position, a gap between the first and second lens groups is decreased, 

a gap between the second and third lens groups is adjustable, the first lens group comprises a first lens and a second lens, 

the second lens group comprises a third lens, a fourth lens, and a fifth lens, and the third group comprises a sixth lens having a convex object-side surface, and 

1.9 ≤ |fG1/fw| ≤ 3.0, 4.0 < ft/fw < 7.0, and 1.61 < n4 < 1.68, 

where fw is an overall focal length of the zoom optical system in the wide-angle position, fG1 is a synthesized focal length of the first lens group, ft is an overall focal length of the zoom optical system in the telephoto position, and n4 is a refractive index of the fourth lens.

Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18
Claim 19
Claim 19


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iijima (US 2009/0097131 A1).
With respect to Claim 19, Iijima discloses a zoom optical system (Figure 2A), comprising: a first lens (L11, Figure 2A) comprising a negative refractive power (¶[0028]); a second lens (L12, Figure 2A) comprising a positive refractive power (¶[0028]); a third lens (L21, Figure 2A) comprising a positive refractive power (¶[0029]); a fourth lens (L22, Figure 2A) comprising a negative refractive power (¶[0029]); a fifth lens (L23, Figure 2A) comprising a positive refractive power (¶[0029]); and a sixth lens . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tomioka (US 2005/0286140 A1) discloses all lens groups and elements with appropriate claimed refractive power.
Sato (US 20050057816 A1) discloses all lens groups and elements with appropriate claimed refractive power.
Ori et al., (US 2004/0156121 A1) disclose all lens groups and elements with appropriate claimed refractive power.
Ori (US 2004/0051963 A1) discloses all lens groups and elements with appropriate claimed refractive power.
Eguchi (US 2003/0197949 A1) discloses all lens groups and elements with appropriate claimed refractive power.
Takeuchi et al., (US 2003/0099043 A1) discloses all lens groups and elements with appropriate claimed refractive power.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tamara Y. Washington/Patent Examiner, Art Unit 2872
February 26, 2022
/DARRYL J COLLINS/Primary Examiner, Art Unit 2872